Industrial Services of America, Inc.

Promissory Note

K & R, LLC

 

PROMISSORY NOTE

 

$302,160.00

March 25, 2005

Louisville, Kentucky

 

          FOR VALUE RECEIVED, the undersigned representative of K & R, LLC, a
Kentucky Limited Liability Company with its principal place of business located
at 7100 Grade Lane, Louisville, Kentucky 40213 ("Maker") hereby promises and
agrees to pay to the order of Industrial Services of America, Inc., a Florida
corporation with its principal place of business located at 7100 Grade Lane,
Louisville, Kentucky 40213 ("ISA"), the principal sum of three hundred two
thousand one hundred sixty dollars ($302,160.00) together with interest thereon
as provided below.

 

The term and provisions of this promissory note ("Note") are as follows:

 

     1.     Maturity

 

The maturity date of the Note shall be December 31, 2012 (the "Maturity Date"),
on which date the entire unpaid principal balance of and unpaid interest on this
Note shall be due and payable in full to ISA.

 

     2.      Calculation of Interest

 

The principal of this Note shall bear interest at a rate equal to five and
one-half percent (5.5%) per annum, which said interest shall commence on
December 31, 2004 and shall be payable as per the terms of this Note.

 

     3.      Payments of Principal and Interest

 

The outstanding principal amount of this Note, three hundred two thousand one
hundred sixty dollars ($302,160.00), plus interest thereon, shall be payable in
ninety-six (96) equal monthly installments of principal and interest of three
thousand eight hundred ninety-seven dollars and sixty-six cents ($3,897.66) on
the last day of each month commencing on December 31, 2004. There shall be no
penalty for early repayment of any outstanding principal and interest.

 

     4.      Default

 

If the Maker fails to make any payment when due under this Note and the payment
remains unpaid for more than fifteen (15) days, the Maker shall be deemed in
default ("Default") and such overdue payment shall commence to bear interest at
a rate equal to fifteen percent (15%) per annum (the "Default Rate") and such
overdue payment together with all interest thereon at the rate set forth herein
shall continue to be immediately due and payable in full to ISA.

 

     5.      Security

 

Not applicable.

 

     6.      Method and Place of Payment

 

While Maker remains an employee of ISA, Maker hereby authorizes ISA to deduct
payments due under this Note from Maker's paycheck from ISA. At such time as
Maker is no longer an employee of ISA, all payments of principal and interest
and any other sums due under this Note shall be made payable to ISA in Legal
tender of the United States of America, made in person or by first class mail,
postage prepaid, addressed to P.O. Box 32428, Louisville, Kentucky 40232-2428,
or to such other person or such other place as may be designated in writing by
ISA.

 

     7.      Acceleration

 

Holder may, at its election by notice to Maker, declare the entire amount of
unpaid principal and interest under this Note immediately due and payable upon
the occurrence of any Default; provided, however, that Holder shall not be
entitled to so accelerate Maker's obligations hereunder unless Holder has given
written notice thereof to Maker and after more than fifteen (15) days following
the giving of such notice the noticed default shall remain uncured.

 

     8.      Waivers

 

Page 1 of 2

 

--------------------------------------------------------------------------------

 

 

Industrial Services of America, Inc.

Promissory Note

K & R, LLC

 

Maker hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and nonpayment, and further waives all exemptions to which it may now or
hereafter be entitled to under the laws of this or any other state or of the
United States of America. Holder shall have the right, on one or more occasions,
to grant Maker any extension of time for payment of this Note or any other
indulgence or forbearance whatsoever, in every instance without the consent of
Maker and without in any way affecting the liability of Maker hereunder, and
without waiving any rights Holder may have hereunder or by virtue of the laws of
this or any other state or of the United States.

 

     9.      No Implied Waivers; Time Is Of The Essence

 

The failure of ISA to exercise any of its rights, powers and/or remedies shall
not constitute a waiver of the right to exercise the same at that or any other
time. All rights and remedies of ISA for Default hereunder, shall be cumulative
to the greatest extent permitted by law. Time shall be of the essence in making
payments on this Note.

 

     10.      Collection Costs

 

If there is a Default under this Note which is not cured, Maker promises and
agrees to pay all costs, including, without limitation, reasonable attorneys'
fees, incurred by ISA in enforcing payment or other obligations of the Maker
under this Note.

 

     11.      Usury Savings Clause

 

All agreements between Maker and Holder are hereby expressly limited so that in
no contingency or event whatsoever shall the amount paid or agreed to be paid to
Holder for the use, forbearance, or detention of the money to be loaned pursuant
to this Note exceed the maximum permissible under applicable law. If, from any
circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall be prohibited by law, the
obligation to be fulfilled shall be reduced to the maximum not so prohibited,
and if from any circumstance Holder should ever receive as interest hereunder an
amount which would exceed the highest lawful rate, such amount as would be
excessive interest shall be applied to the reduction of the principal of this
Note (against installments of principal due hereunder in the inverse order of
their maturity) and not to the payment of interest.

 

     12.      Governing Law

 

This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Kentucky without regard to choice of law rules that would
result in the application of the laws of another jurisdiction. Maker hereby
consents to the in personam jurisdiction of the Circuit Court of Jefferson
County, Commonwealth of Kentucky, or the United States District Court for the
Western District of Kentucky in any proceeding brought to enforce this Note. If
any provision of this Note or the application thereof to any party or
encumbrance is held invalid or unenforceable, the remainder of this Note and the
application of such provision to other parties or circumstance shall not be
affected thereby, the provisions of this Note being severable in any such
instance.

 

          IN WITNESS WHEREOF, the undersigned has caused this Note to be
executed as of the day and year first above written.

   

MAKER:      

/s/ Harry Kletter                                                      

 

Harry Kletter, Managing Member of K & R, LLC

 

Page 2 of 2

--------------------------------------------------------------------------------



